Citation Nr: 1307053	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-39 824	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a 100 percent disability evaluation for posttraumatic stress disorder (PTSD), prior to March 4, 2010.  

REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Muskogee, Oklahoma, Regional Office (RO), which assigned a 100 percent rating for PTSD, effective March 4, 2010.  

In February 2012, the Veteran appeared at a hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is in the Veteran's file.  

The January 2012 Certification of Appeal (VA Form 8) lists the issues of entitlement to an earlier effective date for the grant of service connection for PTSD and whether a March 12, 2010, RO decision was clearly and unmistakable erroneous, in addition to the issue listed on the title page.  However, at the February 2012 Board hearing, the Veteran and his attorney expressly indicated the appeal only pertained to the issue listed on the title page, and the Board does not have jurisdiction over any other claims and will not address any other matters in this decision.  See Board Hearing Trans., Feb. 7, 2012, p. 1.  


FINDINGS OF FACT

1.  The Veteran served on active duty from September 19, 1966, to July 6, 1969.  

2.  On January 29, 2013, the Board was notified that the Veteran died in October 2012.  




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.





		
RONALD W. SCHOLZ 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


